Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the pre-interview communication under the first full action interview pilot program regarding application number 15/815,899, filed November 17, 2017.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2, element 220 is not properly labeled as "storage".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0032]: Remove the hyperlink (https://github.com/sramirez/spark-MDLP-discretization) and properly cite the reference according to the README.md document provided in the hyperlink (Ramírez‐Gallego Sergio, García Salvador, Mouriño‐Talín Héctor, Martínez‐Rego David, Bolón‐Canedo Verónica, Alonso‐Betanzos Amparo, Benítez José Manuel, Herrera Francisco. "Data discretization: taxonomy and big data challenge". WIREs Data Mining Knowl Discov 2016, 6: 5-21. doi: 10.1002/widm.1173). Appropriate correction is required.
Paragraph [0050]: “Figure 8” should be “Figure 9”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
As part of considering the 35 U.S.C. 101 statute with respect to the claims, the examiner interprets the claim elements “by applying the instance level conditions for each of the corresponding instances to a genetic algorithm” and “by applying each of a pair of the class level rules to Docket No.: AD .P7369US 28a second level genetic algorithm” in Claims 1 and 7, respectively, as functional language describing an optimized data searching technique 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter.  
Regarding Claim 1, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
calculating, based on an output of the machine learning model, a contribution of each feature of the respective instance to at least one of the output classes (Under its broadest reasonable interpretation, this claim element recites a judicial exception of identifying and assigning features to an output classification, which is considered a mental process (e.g., observations, evaluations, judgments, opinions) implementable in the human mind with pen and paper. MPEP 2106.04(a)(2)(III).)
causing, by the processor-based system, a display at least a portion of the set of class level rules to a user (Under its broadest reasonable interpretation, this claim element recites a judicial exception of visualizing results on generic computer equipment, which is considered a mental process implementable in the human mind using generic computer equipment. MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
receiving, by a processor-based system, data representing a machine learning model, a set of training data, and a set of output classes for classifying a plurality of instances of the training data, each instance representing at least one feature of the training data (This claim element is considered as a form of gathering data, which is directed to insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element also contains a type definition for the instance (that represents at least one feature of the training data). See MPEP 2106.05(h). This additional element of gathering data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
generating, by the processor-based system, a set of instance level conditions by applying each instance and at least one perturbation of the respective instance to the machine learning model (This claim element is considered as a form of generating data, which is directed to insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
wherein each instance level condition represents a range of values for each feature having a greatest contribution to the output class (This claim element places an additional limitation by defining the type of instance level condition (that represents a range of values for each feature having a greatest contribution to the output class), as well as generally linking the method to a technological environment. Type definitions 
generating, by the processor-based system, a set of class level rules by applying the instance level conditions for each of the corresponding instances to a genetic algorithm, each class level rule representing a logical conditional statement that, when the statement holds true for one or more instances of a particular class, predicts that the respective instances are members of the particular class (Under its broadest reasonable interpretation, this claim element is considered as a form of generating data, which is directed to insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element also contains a type definition for the class level rule (that represents a logical conditional statement). See MPEP 2106.05(h). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
receiving, by a processor-based system, data representing a machine learning model, a set of training data, and a set of output classes for classifying a plurality of instances of the training data, each instance representing at least one feature of the training data (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv).)
generating, by the processor-based system, a set of instance level conditions by applying each instance and at least one perturbation of the respective instance to the machine learning model (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
wherein each instance level condition represents a range of values for each feature having a greatest contribution to the output class (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
generating, by the processor-based system, a set of class level rules by applying the instance level conditions for each of the corresponding instances to a genetic algorithm, each class level rule representing a logical conditional statement that, when the statement holds true for one or more instances of a particular class, predicts that the respective instances are members of the particular class (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 2, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
calculating, by the processor-based system, at least one of 
a fitness score for each Docket No.: ADI.P7369US 27class level rule based on a harmonic mean of precision of the respective class level rule and a coverage of the respective class level rule  (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it encompasses a mathematical calculation (e.g., calculating a fitness score based on a harmonic mean of precision (an average), and a coverage of the respective class level rule (a fractional value or percentage)). See MPEP 2106.04(a)(2)(I-C).)
a mutual information between the respective class rule and the predicted class (Under its broadest reasonable interpretation, this claim element recites a judicial exception of evaluating a relationship between a class level rule and an output classification, which is considered a mental process (e.g., observations, evaluations, judgments, opinions) implementable in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
wherein the genetic algorithm is configured to generate the set of class level rules using at least one of the fitness score and the mutual information (This claim element is considered as a form of generating data, which is understood to be insignificant extra solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein the genetic algorithm is configured to generate the set of class level rules using at least one of the fitness score and the mutual information (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 3, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 2, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
sorting, by the processor-based system, the set of class level rules according to at least one of the fitness score and the mutual information corresponding to each of the class level rules (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it encompasses organizing information through mathematical correlations (e.g., organizing data in an order based on a fitness score or mutual information). See MPEP 2106.04(a)(2)(I-A). This additional element of organizing information through mathematical correlations does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 4, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein the method further comprises pre-processing, by the processor-based system, the set of training data to convert the numerical feature into a categorical feature using entropy based binning (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it encompasses applying a mathematical relationship (e.g., conversion of a numerical feature into a categorical feature through entropy-based binning). See MPEP 2106.04(a)(2)(I-A). This additional element of applying a mathematical relationship does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2A Prong 2: This claim further recites:
wherein at least one of the features is a numerical feature (This claim element places an additional limitation by defining the type of feature, as well as generally linking the method to a technological environment. Type definitions and a general association 
Step 2B: This claim further recites:
wherein at least one of the features is a numerical feature (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 5, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following mental processes:
selecting, by the processor-based system, a subset of the set of class level rules that predict that at least a threshold percentage of the respective instances are members of a particular class (Under its broadest reasonable interpretation, this claim element recites a judicial exception of selecting (evaluating) a subset of the set of class rules that predict at least a threshold percentage of the respective instances are members of a particular class, which is considered a mental process (e.g., observations, evaluations, judgments, opinions) implementable in the human mind with pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 6, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
selecting, by the processor-based system, a subset of the set of class level rules (Under its broadest reasonable interpretation, this claim element recites a judicial exception of selecting (evaluating) a subset of the set of class rules, which is considered a mental process (e.g., observations, evaluations, judgments, opinions) implementable in the human mind. See MPEP 2106.04(a)(2)(III).)
calculating at least one of 
a fitness score for each of a pair of the class level rules based on a harmonic mean of a precision of the respective class level rule and a coverage of the respective class level rule (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it encompasses a mathematical calculation (e.g., calculating a fitness score based on a harmonic mean of precision (an average), and a coverage of the respective class level rule (a fractional value or percentage)). See MPEP 2106.04(a)(2)(I-C).)
a mutual information between the respective class rule and the predicted class (Under its broadest reasonable interpretation, this claim element recites a judicial exception of evaluating a relationship between a class level rule and an output classification, which is considered a mental process (e.g., observations, evaluations, judgments, opinions) implementable in the human mind. See MPEP 2106.04(a)(2)(III).) 
selecting the class level rule having a greatest fitness score from the pair of class level rules using at least one of the fitness score and the mutual information (Under its broadest reasonable interpretation, this claim element recites a judicial exception of selecting (evaluating) a class level rule based on earlier abstract ideas (e.g., calculating a fitness score, calculating a mutual information) which is considered a mental process (e.g., observations, evaluations, judgments, opinions) implementable in the human mind with pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 7, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following mental processes:
selecting, by the processor-based system, a subset of the set of class level rules by applying each of a pair of the class level rules to Docket No.: AD .P7369US 28a second level genetic algorithm 
wherein generating the set of class level rules further comprises 
calculating at least one of 
a fitness score for each class level rule based on a harmonic mean of a precision of the respective class level rule and a coverage of the respective class level rule (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it encompasses a mathematical calculation (e.g., calculating a fitness score based on a harmonic mean of precision (an average), and a coverage of the respective class level rule (a fractional value or percentage)). See MPEP 2106.04(a)(2)(I-C).)
a mutual information between the respective class rule and the predicted class (Under its broadest reasonable interpretation, this claim element recites a judicial exception of evaluating a relationship between a class level rule and an output classification, which is considered a mental process (e.g., observations, evaluations, judgments, and opinions) implementable in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
wherein the second level genetic algorithm is configured to select the subset of class level rules using at least one of the fitness score and the predicted class (This claim element is considered as a form of generating data, which is understood to be 
Step 2B: This claim further recites:
wherein the second level genetic algorithm is configured to select the subset of class level rules using at least one of the fitness score and the predicted class (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 8, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 1, and hence the same Step 2A Prong 1 analysis from Claim 1 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 1, and hence the same Step 2A Prong 2 analysis from Claim 1 applies here.
Step 2B: The body of this claim is the same as cited in Claim 1, and hence the same Step 2B analysis from Claim 1 applies here.
Regarding Claim 9, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 2, and hence the same Step 2A Prong 1 analysis from Claim 2 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 2, and hence the same Step 2A Prong 2 analysis from Claim 2 applies here.
Step 2B: The body of this claim is the same as cited in Claim 2, and hence the same Step 2B analysis from Claim 2 applies here.
Regarding Claim 10, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 3, and hence the same Step 2A Prong 1 analysis from Claim 3 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 3, and hence the same Step 2A Prong 2 analysis from Claim 3 applies here.
Step 2B: The body of this claim is the same as cited in Claim 3, and hence the same Step 2B analysis from Claim 3 applies here.
Regarding Claim 11, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 4, and hence the same Step 2A Prong 1 analysis from Claim 4 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 4, and hence the same Step 2A Prong 2 analysis from Claim 4 applies here.
Step 2B: The body of this claim is the same as cited in Claim 4, and hence the same Step 2B analysis from Claim 4 applies here.
Regarding Claim 12, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 5, and hence the same Step 2A Prong 1 analysis from Claim 5 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 5, and hence the same Step 2A Prong 2 analysis from Claim 5 applies here.
Step 2B: The body of this claim is the same as cited in Claim 5, and hence the same Step 2B analysis from Claim 5 applies here.
Regarding Claim 13, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 6, and hence the same Step 2A Prong 1 analysis from Claim 6 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 6, and hence the same Step 2A Prong 2 analysis from Claim 6 applies here.
Step 2B: The body of this claim is the same as cited in Claim 6, and hence the same Step 2B analysis from Claim 6 applies here.
Regarding Claim 14, 
Step 1: The claim recites a computer program product including one or more non-transitory computer mediums…, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 7, and hence the same Step 2A Prong 1 analysis from Claim 7 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 7, and hence the same Step 2A Prong 2 analysis from Claim 7 applies here.
Step 2B: The body of this claim is the same as cited in Claim 7, and hence the same Step 2B analysis from Claim 7 applies here.
Regarding Claim 15, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 1, and hence the same Step 2A Prong 1 analysis from Claim 1 applies here.
Step 2A Prong 2: This claim further recites:
the system comprising: 
one or more storages; (This claim element places an additional limitation by defining the system to contain one or more storages, as well as generally linking the method to a technological environment. Type definitions and a general association to a 
one or more processors operatively coupled to the one or more storages, the one or more processors configured to execute instructions stored in the one or more storages that when executed cause the one or more processors to carry out a process including … (This claim element places an additional limitation by defining the system to contain one or more processors, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
The rest of the body of this claim is the same as cited in Claim 1, and hence the same Step 2A Prong 2 analysis from Claim 1 applies here.
Step 2B: This claim further recites:
the system comprising: 
one or more storages; (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
one or more processors operatively coupled to the one or more storages, the one or more processors configured to execute instructions stored in the one or more storages that when executed cause the one or more processors to carry out a process including … (As analyzed in Step 2A Prong 2, type definitions and a general association 
The rest of the body of this claim is the same as cited in Claim 1, and hence the same Step 2B analysis from Claim 1 applies here.
Regarding Claim 16, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 2, and hence the same Step 2A Prong 1 analysis from Claim 2 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 2, and hence the same Step 2A Prong 2 analysis from Claim 2 applies here.
Step 2B: The body of this claim is the same as cited in Claim 2, and hence the same Step 2B analysis from Claim 2 applies here.
Regarding Claim 17, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 3, and hence the same Step 2A Prong 1 analysis from Claim 3 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 3, and hence the same Step 2A Prong 2 analysis from Claim 3 applies here.
Step 2B: The body of this claim is the same as cited in Claim 3, and hence the same Step 2B analysis from Claim 3 applies here.
Regarding Claim 18, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 4, and hence the same Step 2A Prong 1 analysis from Claim 4 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 4, and hence the same Step 2A Prong 2 analysis from Claim 4 applies here.
Step 2B: The body of this claim is the same as cited in Claim 4, and hence the same Step 2B analysis from Claim 4 applies here.
Regarding Claim 19, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 5, and hence the same Step 2A Prong 1 analysis from Claim 5 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 5, and hence the same Step 2A Prong 2 analysis from Claim 5 applies here.
Step 2B: The body of this claim is the same as cited in Claim 5, and hence the same Step 2B analysis from Claim 5 applies here.
Regarding Claim 20, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claim 6, and hence the same Step 2A Prong 1 analysis from Claim 6 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 6, and hence the same Step 2A Prong 2 analysis from Claim 6 applies here.
Step 2B: The body of this claim is the same as cited in Claim 6, and hence the same Step 2B analysis from Claim 6 applies here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WILLIAM WAI YIN KWAN/
Examiner, Art Unit 2121





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121